      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 1 of 44 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  JOHN FULTON,                                       )
                                                     )
         Plaintiff,                                  )
                                                     )
         v.                                          )
                                                     )
  ROBERT BARTIK, JOHN ZALATORIS, JAMES               )
  BREEN, LEONARD ROLSTON, EDWARD                     )
  WINSTEAD, JOSEPH STRUCK, ROBERT                    )   JURY TRIAL DEMANDED
  GIRARDI, RICHARD CERVENKA, MICHAEL                 )
  KENNEDY, MICHAEL SCHMITZ, BRIAN SKORA,             )
  INV. S. FRANCO (#40141), DETECTIVE AGUIRRE,        )
  UNKNOWN CHICAGO POLICE OFFICERS,                   )
  MCRAY JUDGE, JACOB RUBINSTEIN, ANDREW              )
  VARGA, EUGENE SHEPHERD, COOK COUNTY,               )
  and the CITY OF CHICAGO,                           )
                                                     )
         Defendants.                                 )


                                      COMPLAINT

       NOW COMES Plaintiff JOHN FULTON, by his undersigned attorneys, LOEVY &

LOEVY and LYON LAW, complaining of Defendants ROBERT BARTIK, JOHN

ZALATORIS, JAMES BREEN, LEONARD ROLSTON, EDWARD WINSTEAD, JOSEPH

STRUCK, ROBERT GIRARDI, RICHARD CERVENKA, MICHAEL KENNEDY, MICHAEL

SCHMITZ, BRIAN SKORA, INV. S. FRANCO (#40141), DETECTIVE AGUIRRE,

UNKNOWN CHICAGO POLICE OFFICERS, MCRAY JUDGE, JACOB RUBINSTEIN,

ANDREW VARGA, EUGENE SHEPHERD, COOK COUNTY, and the CITY OF CHICAGO,

and alleging in support as follows:




                                          1
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 2 of 44 PageID #:2




                                        INTRODUCTION

       1.      Plaintiff John Fulton was a teenager who had never been convicted of any crime

when, in 2003, he was wrongfully arrested for the gruesome murder of Christopher Collazo.

Plaintiff was entirely innocent of that crime, and no physical evidence, eyewitnesses, or any

other credible evidence ever connected him to Collazo’s murder.

       2.      Defendants fabricated all of the evidence used to convict Plaintiff—including

using physical and psychological abuse to extract false confessions from Plaintiff—and withheld

exculpatory evidence that proves, among other things, that Plaintiff’s alibi for the night of the

Collazo murder was airtight.

       3.      Aside from this coerced, false confession, Plaintiff has always maintained his

innocence.

       4.      Defendants’ misconduct caused Plaintiff to be convicted of Collazo’s murder and

sentenced to 31 years in prison.

       5.      In 2019, Cook County Judge Lawrence Flood vacated Plaintiff’s convictions,

along with the convictions of his co-defendant Anthony Mitchell, based on new evidence of their

innocence and in recognition that constitutional violations had tainted their trial. Prosecutors

subsequently dropped all charges against them.

       6.      As a result of Defendants’ misconduct, Plaintiff spent over 16 years behind bars

for a crime of which he was completely innocent. He now seeks justice for the harms Defendants

caused him and redress for the loss of liberty and terrible hardship that he endured and continues

to endure because of Defendants’ callous, illegal actions.




                                                 2
        Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 3 of 44 PageID #:3




                                  JURISDICTION AND VENUE

         7.     This action is brought pursuant to 42 U.S.C. § 1983 and Illinois law to redress the

Defendants’ tortious conduct and their deprivation of Plaintiff’s rights secured by the U.S.

Constitution.

         8.     This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331, 1343 and

1367.

         9.     Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this judicial

district. The events and omissions giving rise to Plaintiff’s claims occurred within this judicial

district, including the investigation, prosecution, and trials resulting in Plaintiff’s convictions.

And many, if not all, of the Defendants reside in this judicial district.

                                              PARTIES

         10.    Plaintiff is an African-American man and resident of Cook County, Illinois, who

spent over 16 years incarcerated for a murder of which he was completely innocent. At the time

of his arrest, Plaintiff was an 18-year-old high school senior.

         11.    At all times relevant to the events described in this Complaint, Defendants Robert

Bartik, John Zalatoris, James Breen, Leonard Rolston, Edward Winstead, Joseph Struck, Robert

Girardi, Richard Cervenka, Michael Kennedy, Michael Schmitz, Brian Skora, Inv. S. Franco

(#40141), Detective Aguirre , and other unknown law enforcement officers (collectively, the

“Police Officer Defendants”) were police officers in the Chicago Police Department.

         12.    At all times relevant to the events described in this Complaint, Defendants

Richard Cervenka, Michael Kennedy, and other unknown law enforcement officers supervised

the other officers in the preceding paragraph. These Defendants participated in the misconduct

alleged in this Complaint and also facilitated, condoned, approved, and turned a blind eye to the

misconduct of the Defendants whom they supervised.


                                                   3
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 4 of 44 PageID #:4




       13.     Defendant City of Chicago is an Illinois municipal corporation that is or was the

employer of the above-named Police Officer Defendants. Each of those Police Officer

Defendants acted during their investigation of the Collazo murder as agents or employees of the

City of Chicago. The City of Chicago is liable for all torts committed by the Police Officer

Defendants pursuant to the doctrine of respondeat superior. The City of Chicago is also

responsible for the policies and practices of the Chicago Police Department, regardless of

whether the Police Officer Defendants were aware that acting in accordance with certain of the

Departments’ policies and practices would deprive Plaintiffs of their constitutional rights.

       14.     At all times relevant to the events described in this Complaint, Defendants Judge,

Rubinstein, and Varga (collectively, the “Prosecutor Defendants”) were Assistant Cook County

State’s Attorneys. These Defendants conspired with the Police Officer Defendants, prior to the

existence of probable cause to believe Plaintiffs had committed a crime, and while acting in an

investigatory capacity, to conceal and fabricate evidence, manipulate witness testimony, coerce

false confessions, and maliciously prosecute Plaintiff for Christopher Collazo’s murder.

       15.     At all times relevant to the events described in this Complaint, Defendant

Shepherd was an investigator for the Cook County State’s Attorney’s Office.

       16.     Defendant Cook County is a governmental entity within the State of Illinois,

which consists in part of its Cook County State’s Attorney’s Office. Defendant Cook County was

at all relevant times the employer of Defendants Judge, Rubinstein, Varga, and Shepherd, and is

a necessary party to this lawsuit.

       17.     Each and every individual Defendant, known and unknown, acted under color of

law and within the scope of his or her employment at all times relevant to this lawsuit. Each of

the individual Defendants is sued in his or her individual capacity unless otherwise noted.




                                                 4
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 5 of 44 PageID #:5




                         PLAINTIFF’S FACTUAL ALLEGATIONS

                                           The Crime

       18.     Around 3:00AM on March 10, 2003, a man called 911 to report an alley fire in

the 5200 block of South Peoria Street. Responding officers arrived at the scene to find

Christopher Collazo’s partially burned remains.

       19.     Collazo’s body was bound with duct tape around his wrists and ankles, and duct

tape also covered his mouth. There was visible blood on his body and on the ground in its

immediate vicinity.

                                    The Initial Investigation

       20.     After Collazo’s body was discovered on March 10, 2003, Police Officer

Defendants interviewed the 911-caller, a neighborhood resident named Sid Taylor.

       21.     Taylor explained to Defendants that he had seen a fire in the alley from his

window and two men near the fire. He also told Defendants that he had been unable to see the

race of either man.

       22.     Also, on March 10, Police Officer Defendants interviewed Collazo’s friend

  Marcus Marinelli.

       23.     Marinelli is the last person known to have seen Collazo alive.

       24.     Collazo and Marinelli were both active members of the Maniac Latin Disciples

street gang.

       25.     Marinelli told Defendants that he had last seen Collazo at 9:00 PM on March 9.

Marinelli also told Defendants that he and Collazo had robbed a Black teenager at gunpoint

approximately one month earlier. He explained that a 17-year-old girl named Johnitta Griffin had

referred the teenager to Collazo to purchase a gun from him but that he and Collazo had robbed

the teen instead.


                                                  5
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 6 of 44 PageID #:6




       26.     Police Officer Defendants subsequently interviewed Griffin.

       27.     During her first interview, Griffin explained that she was friends with Collazo but

knew nothing about his murder. She told the officers that she had referred Plaintiff, a friend of

hers, to Collazo in order to purchase a gun, which Plaintiff had wanted for personal protection,

and that Collazo and Marinelli had robbed Plaintiff rather than selling him a gun.

       28.     Griffin denied knowing of any connection between that robbery and Collazo’s

murder a month later.

       29.     At some point, Police Officer Defendants gathered information relating to the

Collazo murder that had no connection to Plaintiff, including a license plate number. This

information was exculpatory for Plaintiff, but Defendants withheld this information from anyone

outside the Chicago Police Department—even the Cook County State’s Attorney’s Office.

       30.     Additionally, at a time currently unknown to Plaintiff, Defendants Schmitz and

Skora created a police report in which they falsely document that Sid Taylor had identified the

race of the men he saw in the alley near Collazo’s body as Black.

                  Defendants Begin Building a False Case Against Plaintiff

       31.     Defendants chose not to pursue a legitimate investigation into Collazo’s murder.

Instead, they opted to close the case quickly by framing Plaintiff and, ultimately, Anthony

Mitchell and Antonio Shaw, a 15-year-old friend of Plaintiff and Mitchell.

       32.     To frame Plaintiff, Mitchell, and Shaw, Police Officer Defendants re-interviewed

Griffin. Through threats and intimidation, and by feeding her a false narrative that they had

concocted, Defendants coerced Griffin into falsely implicating Plaintiff in Collazo’s murder. In

Griffin’s false new account, Plaintiff had demanded that she facilitate revenge on Collazo for the

February robbery, and she had talked with him multiple times by phone on and around March 9.




                                                 6
       Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 7 of 44 PageID #:7




        33.    The Police Officer Defendants arranged for and conspired with Defendant

Assistant State’s Attorney Rubinstein to record a false statement from Griffin. Defendant

Rubinstein allowed the Police Officer Defendants to fabricate Griffin’s statement, and then

falsely documented that the statement had come from Griffin as a result of a legitimate police

interview. Defendant Rubinstein did so because he was aware that probable cause did not exist to

charge either Plaintiff or Mitchell for the Collazo murder.

        34.    In the alternative, the Police Officer Defendants concealed their fabrication of

Griffin’s statement from the Prosecutor Defendants.

        35.    Defendants knew that Griffin’s new account, which they had concocted and fed to

her, was false. Defendants’ purpose was not to obtain truthful information from Griffin, nor was

it to find Collazo’s real killer or killers. Thus, they took no steps to corroborate the story they had

coerced from her. They did not inspect her phone; they did not seek her or Plaintiff’s phone

records; and they did not verify simple and easily disprovable details of her account. These basic

investigative steps would have shown the new Griffin story to be impossible.

                         The Arrest and Initial Questioning of Plaintiff

        36.    Based solely on Griffin’s coerced, fabricated false statements, Defendants entered

Plaintiff’s apartment with their guns drawn in the early hours of March 18, 2003 and arrested

him.

        37.    At the time of Plaintiff’s arrest, he was an 18-year-old high school senior, two

months away from graduation.

        38.    He was living with his fiancée, Yolanda Henderson, and their infant child. He had

no criminal convictions and no gang affiliation.

        39.    At the police station, Defendants questioned Plaintiff about his relationship with

Christopher Collazo. Plaintiff truthfully explained that Johnitta Griffin had put him in touch with


                                                   7
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 8 of 44 PageID #:8




Collazo in late January or early February so that he could purchase a gun from him for personal

protection, that he (along with Anthony Mitchell and Antonio Shaw) had gone to meet Collazo

and Marinelli, who had robbed Plaintiff at gunpoint, taking a wad of cash totaling $15.

         40.   Neither Plaintiff nor Mitchell saw Collazo again after that night, which Plaintiff

truthfully told Defendants.

         41.   Defendants refused to accept Plaintiff’s truthful denials, and they continued their

interrogation and accused him of murdering Collazo in revenge for the robbery. Plaintiff denied

seeking revenge on Collazo and denied any knowledge of his death. Plaintiff told Defendants

truthfully that he was with Yolanda Henderson at the University of Chicago Hospital emergency

room starting before 9:00 PM on the night of March 9 and otherwise home at their apartment

until he left for school on the morning of March 10, several hours after Collazo’s body was

found.

          Defendants Coerce Plaintiff To Falsely Confess and To Implicate Mitchell

         42.   Instead of taking appropriate steps to investigate Plaintiff’s truthful alibi,

Defendants demanded that he abandon it and confess to Collazo’s murder. They insisted that he

adopt the fabricated story they had coerced from Griffin—a story that a mountain of objective

evidence would later expose as impossible. In order to ensure they coerced a confession that they

could use, Defendants fed Plaintiff details about Collazo’s murder that he could not have

otherwise known.

         43.   Plaintiff initially refused to falsely confess, but Defendants were unrelenting in

their demands and employed illegal tactics to overcome his will. Eventually, they succeeded in

coercing Plaintiff to confess to Collazo’s murder—and to implicate his friends, Anthony

Mitchell and Antonio Shaw.




                                                  8
      Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 9 of 44 PageID #:9




       44.     Defendants’ coercive interrogation tactics included, but were not limited to, false

promises of leniency, threats, and physical violence, all while holding Plaintiff incommunicado

in harsh conditions of detention over an extended period of time.

       45.     These tactics and others, over the lengthy period of time during which he was

held in custody, eventually overcame Plaintiff’s will. The resulting confessions he gave were

entirely and demonstrably false. Any true facts they contained about Collazo’s murder were fed

to Plaintiff by Defendants.

       46.     The Police Officer Defendants arranged for and conspired with Defendants

Assistant State’s Attorneys Judge and Rubinstein to coerce Plaintiff’s false confession and false

statements implicating Mitchell and Shaw, and then to document falsely that the statements had

come from Fulton as a result of legitimate police interrogation tactics. Additionally, to carry out

this plot, Defendant Judge deliberately failed to document Plaintiff’s statements that his

confession was false and had been coerced from him in his report.

       47.     Defendants Judge and Rubinstein did these things because they were aware that

probable cause did not exist to charge either Plaintiff or Mitchell for the Collazo murder, and

they were complicit with the Police Officer Defendants in wanting to frame them for that

murder.

       48.     In the alternative, the Police Officer Defendants concealed their coercive

interrogation tactics and their fabrication of Plaintiff’s statement from the Prosecutor Defendants.

       49.     Over the course of their multi-day interrogation, Defendants coerced Plaintiff to

give multiple versions of his fabricated false statements, which he adopted, recanted and

amended as Defendants honed the “confession” to fit their developing understanding of the

evidence.




                                                 9
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 10 of 44 PageID #:10




       50.      Plaintiff’s false confession included that he, Mitchell, and Shaw had severely

beaten Collazo and had placed him in the trunk of Fulton’s car for an extended period. Because

Defendants knew the confession was false, they did not seek to have Plaintiff’s car tested for

Collazo’s blood or DNA.

       51.      Instead of seeking the true perpetrators, Defendants chose to bolster the fabricated

false confessions they had coerced from Plaintiff by fabricating an additional false confession

that he never gave. This additional false statement was ostensibly obtained by Defendant Bartik,

a police officer and polygrapher, while Bartik was supposed to be preparing to perform a

polygraph examination of Plaintiff.

       52.      Defendant Bartik falsely claimed that Plaintiff spontaneously confessed to

Collazo’s murder before the planned exam, after which Bartik no longer saw a need to perform

it. But Plaintiff never confessed to Bartik whatsoever. This supposed “confession” was entirely

fabricated by Defendant Bartik.

                     The Police Officer Defendants’ History of Misconduct

       53.      This fabricated confession was not an aberration for Defendant Bartik, but rather

was a practice that he employed in numerous other cases, telling a strikingly similar false story

about numerous other individuals. In at least the following instances, Bartik has falsely claimed

that a suspect spontaneously confessed to him during preparation for a polygraph exam:

             a. In 2001, Bartik falsely claimed that, before he had the opportunity to give

                teenager Dany Lanza a polygraph exam, Mr. Lanza blurted out a confession to

                child molestation.

             b. In 2001, Bartik falsely claimed that Donny McGee orally confessed to a gruesome

                murder before Bartik had the chance to administer a polygraph exam to Mr.

                McGee. Despite Bartik’s claim that Mr. McGee confessed, Mr. McGee was


                                                 10
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 11 of 44 PageID #:11




                acquitted at trial after the evidence revealed that Mr. McGee was making phone

                calls to his groomsmen in preparation for his upcoming wedding at the time of the

                murder. Furthermore, DNA testing performed on blood found at the scene of the

                murder excluded Mr. McGee.

             c. In 2003, Bartik falsely claimed that Lamar Blount confessed to murder,

                supposedly before Bartik had the chance to give him a polygraph exam. Despite

                that alleged confession, Mr. Blount was cleared of all charges.

             d. In 1999, Bartik falsely claimed that Rory Cook confessed to him about

                committing a murder. According to Bartik, Mr. Cook also blurted out his

                confession before he could administer a polygraph exam.

             e. In 2003, Bartik falsely claimed that Lee Murphy confessed to him about

                committing a murder, again (according to Bartik) doing so before Bartik even

                began administering the polygraph exam.

             f. In 2001, Bartik falsely claimed that Michael Banks made inculpatory statements

                to him regarding a murder investigation. Bartik claimed these statements took

                place at the polygraph office but outside of the formal polygraph exam.

             g. In 2004, Bartik falsely claimed that Demetrius Daniels made inculpatory

                statements to him regarding the death of Mr. Daniels’ three-month-old daughter

                during the “pre-test” period of the polygraph exam.

             h. In 2003, Bartik falsely claimed that Robert Robinson made inculpatory statements

                to him before Bartik had begun administering the polygraph exam.

       54.      In the realm of polygraph administration, it is extremely rare for someone to

confess prior to the examination. Yet Defendant Bartik has claimed to have obtained more than




                                                11
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 12 of 44 PageID #:12




100 confessions over a five-year period during this “pre-test” period. For this phenomenon to

happen repeatedly to Defendant Bartik defies all statistical probability.

       55.      In addition to the practice described above, Defendant Bartik has a pattern of

misconduct related to the improper and unconstitutional questioning of criminal suspects and the

improper and corrupt use of polygraph examinations, including, for example:

             a. In 2005, Bartik participated in a physically violent and psychologically coercive

                interrogation of Nicole Harris, including lying about a polygraph exam, forcing

                Ms. Harris to falsely confess to murdering her four-year-old son, who had in fact

                died as a result of a tragic accident. Ms. Harris was exonerated after her

                conviction was thrown out due to violations of her constitutional right to a fair

                trial.

             b. In 2000, Bartik participated in a physically violent and psychologically coercive

                interrogation of Anteleto Jones, forcing Mr. Jones to falsely confess to a murder.

                Several eyewitnesses have come forward to explain that Jones was not involved in

                the shooting, but Mr. Jones was convicted due to Bartik’s misconduct.

             c. In 2000, Bartik helped to frame Larry Scott for a murder he did not commit by

                falsely claiming a polygraph examination of an alternative suspect was

                inconclusive, even though that suspect admitted to stabbing the murder victim

                during the exam.

       56.      As with Defendant Bartik, the misconduct committed by the other Police Officer

Defendants during the Collazo murder investigation was not an aberration. Indeed, several of the

Police Officer Defendants have extensive histories of committing similar misconduct in other

cases, including but not limited to the following instances:




                                                 12
Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 13 of 44 PageID #:13




     a. In 2001, Defendant Zalatoris used physical violence and psychological coercion

        while interrogating 16-year-old Andre Richardson, in order to coerce Mr.

        Richardson to give an involuntary confession to murdering his infant daughter.

     b. In 2000, Zalatoris used physical violence and psychological coercion to extract an

        involuntary confession from Paul Salgado, despite the fact that Zalatoris knew

        Mr. Salgado was represented by an attorney and knew Mr. Salgado had invoked

        his Miranda rights.

     c. In 1997, Defendant Rolston was part of a corrupt police investigation that targeted

        15-year-old Eric Kittler and coerced him to falsely confess to a fatal grocery store

        robbery, despite his complete innocence. Due to the misconduct committed by

        Rolston and other Chicago Police officers, Mr. Kittler was wrongfully convicted

        and spent five years behind bars before his conviction was overturned and he was

        acquitted because there was no evidence implicating him in the crime. Mr. Kittler

        brought a lawsuit against Rolston and the other officers who framed him, which

        the City of Chicago settled for $2 million.

     d. In 1997, Rolston was part of a corrupt police investigation that targeted Robert

        Wilson. Rolston and other Chicago Police officers used physical violence and

        psychological coercion to get Mr. Wilson to confess to a violent assault at a bus

        stop, and used manipulative and unduly suggestive tactics to obtain a false

        identification of Mr. Wilson by the victim, while unlawfully suppressing

        exculpatory evidence casting doubt on the victim’s identification.

     e. In 1999, Zalatoris and Rolston both participated in a multi-day, abusive

        interrogation of Richard Malek, subjecting Mr. Malek to physical violence




                                         13
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 14 of 44 PageID #:14




               accompanied by threats and other psychologically coercive tactics while holding

               Mr. Malek incommunicado at Area One, in order to obtain an involuntary

               confession from him.

       57.     In addition to their frequent involvement in similar corrupt and abusive police

investigations, several of the Police Officer Defendants have been repeatedly implicated in

perpetrating acts of unjustified violence against members of the public, demonstrating willful

disregard for the constitutional protections against excessive force and echoing their willingness

to use violence during police interrogations to achieve their desired ends. These examples

include several unjustified acts of violence so serious that they led to civil rights lawsuits against

the Police Officer Defendants, including both Defendant Zalatoris (Harris v. Paluch, et al., 91-

cv-0362; Cora, et al. v. City of Chicago, et al., 91-cv-3407; East, et al. v. City of Chicago, et al.,

88-cv-8131, Williams v. City of Chicago, et al., 04-cv-5131) and Defendant Breen (Williams v.

City of Chicago, et al., 04-cv-5131).

       58.     The history of similar misconduct perpetrated by the Police Officer Defendants is

borne out by the numerous citizen complaints filed against them. Indeed, the Police Officer

Defendants rank among the most prolific officers in the Chicago Police Department in terms of

accumulating allegations of misconduct from members of the public and fellow officers. For

example, Defendant Breen is in the 93rd percentile for complaints filed against him (more

complaints than 93% of other Chicago police officers, adjusted to account for years of service);

Defendant Zalatoris is in the 90th percentile; and Defendant Winstead and Defendant Struck are

in the 89th percentile.

                   Anthony Mitchell’s Arrest and Coerced False Confession

       59.     At the time of Anthony Mitchell’s arrest, he was 17-years-old. Like Fulton, he

had no criminal convictions and no gang affiliation.


                                                  14
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 15 of 44 PageID #:15




        60.    Mitchell was arrested near midnight on March 19, 2003, over 48 hours into

Plaintiff’s interrogation. Mitchell truthfully denied any involvement in or knowledge of

Christopher Collazo’s murder, but Defendants, by employing abusive interrogation tactics,

ultimately succeeded in coercing a false confession from him, just as they had succeeded with

Plaintiff.

        61.    To obtain Mitchell’s false confession, Defendants used similar psychologically

coercive and physically violent tactics as they had used—and were still using—on Fulton.

        62.    Defendants terrorized Mitchell until they overbore his will and were able to

coerce him to say what they wanted him to say.

        63.    The Police Officer Defendants arranged for and conspired with Defendant

Assistant State’s Attorney Rubinstein to fabricate Mitchell’s false confession and false

statements implicating Plaintiff and Shaw, and then falsely document that the statements had

come from Mitchell as a result of legitimate police interrogation tactics. Defendant Rubinstein

did these things because he was aware that probable cause did not exist to charge either Plaintiff

or Mitchell for the Collazo murder, and he was complicit with the Defendant Officers in acting

to frame them for that murder.

        64.    In the alternative, the Police Officer Defendants concealed their coercive

interrogation tactics and their fabrication of Mitchell’s statement from the Prosecutor

Defendants.

        65.    Over the course of their multi-day interrogation, Defendants coerced Mitchell to

give multiple versions of his fabricated false statements, which he adopted, recanted and

amended as Defendants honed the “confession” to fit their developing understanding of the

evidence.




                                                 15
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 16 of 44 PageID #:16




       66.     The false confession Defendants obtained from Mitchell largely mirrored the false

confession that Defendants obtained from Fulton. As with the Fulton confession, later-emerging

evidence would prove that the sequence of events fed to Mitchell was impossible.

                    Antonio Shaw’s Arrest and Coerced False Confession

       67.     Plaintiff’s friend Antonio Shaw was implicated in Collazo’s murder by the

coerced false confessions of Plaintiff and Mitchell. He was then fifteen years old.

       68.     Like Plaintiff and Mitchell, Shaw had no involvement whatsoever in the murder.

Nor did Defendants have any legitimate reason to suspect him of being involved.

       69.     The Police Officer Defendants nevertheless arrested Shaw.

       70.     After arresting him, they presented Shaw with the false confessions of Plaintiff

and Mitchell and subjected him to a physically and psychologically coercive interrogation.

       71.     Shaw ultimately succumbed to Defendants’ illegal interrogation tactics and

falsely confessed to Collazo’s murder. He also falsely implicated Plaintiff and Mitchell in that

murder.

       72.     The Police Officer Defendants arranged for and conspired with Defendant

Assistant State’s Attorney Varga to fabricate Shaw’s false confession and false statements

implicating Plaintiff and Mitchell, and then to document falsely that the statements had come

from Shaw as a result of legitimate police interrogation tactics.

       73.     Defendant Varga did these things because he was aware that probable cause did

not exist to charge either Plaintiff, Mitchell, or Shaw for the Collazo murder, and he was

complicit with the Police Officer Defendants in wanting to frame them for that murder.

       74.     In the alternative, the Police Officer Defendants concealed their coercive

interrogation tactics and their fabrication of Shaw’s statement from the Prosecutor Defendants.




                                                 16
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 17 of 44 PageID #:17




       75.     Based on Shaw’s coerced, false statements and other evidence fabricated by

Defendants, Shaw was charged with murdering Collazo.

       76.     Before trial, however, Shaw successfully moved to suppress his false confession.

The judge ruled that the confession had been obtained through illegal, false promises of leniency.

The state declined to appeal the court’s grant of Shaw’s motion and instead dropped the charges

against him.

       77.     Defendants’ coercion of false statements from Shaw was part of their conspiracy

to frame him, Plaintiff, and Mitchell for Collazo’s murder. Although Shaw’s false confession

ultimately was suppressed and so could not be used against him, its existence damaged Shaw’s

ability to provide exculpatory testimony at trial on behalf of Plaintiff and Mitchell.

                     Evidence Contradicts Defendants’ Fabricated Stories

       78.     Evidence soon emerged that proved Defendants’ fabricated narratives about

Collazo’s murder were false and that Fulton and Mitchell’s original and subsequent denials of

involvement in the murder were true. This evidence includes, but is not limited to, evidence that

the logistics of Fulton and Mitchell’s supposed travel from the Southside to the Northside and

the circumstances of their supposed encounter with Collazo were physically impossible, and

phone records and video evidence which confirmed that Fulton had an ironclad alibi for the time

he and Mitchell were supposedly murdering Collazo.

       79.     Plaintiff’s fully corroborated alibi also demonstrates that Mitchell is innocent of

the Collazo murder. The prosecution’s sole theory of Mitchell’s involvement was that Fulton

knew from Griffin where to find Collazo on March 9, recruited Mitchell to exact revenge on

Collazo, and drove his own car to commit the crime.




                                                 17
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 18 of 44 PageID #:18




           Defendants Concoct New False Stories and Fabricate Additional Evidence

       80.      As the evidence mounted that Plaintiff’s alibi was true, conclusively

demonstrating the falsity of their fabricated evidence implicating both Fulton and Mitchell,

Defendants concocted a new false story to explain how Fulton and Mitchell nevertheless could

have murdered Collazo.

       81.      In the final version they settled upon, which was also entirely false, Defendants

claimed that Fulton had managed to evade the security cameras at his apartment building by

sneaking out through an unmonitored back door in the middle of the night, committed the murder

with Mitchell and Shaw, and then snuck back in the same way before leaving for school in the

morning.

       82.      Defendant Shepherd, an investigator for the Cook County State’s Attorney’s

Office, fabricated evidence to support this new false story, and suppressed exculpatory evidence

that would have disproved it.

       83.      Defendant Shepherd went to Fulton’s apartment building and fabricated

photographic evidence which he used to give the false appearance that no camera monitored the

back door.

       84.      In reality, Fulton’s apartment building had no unmonitored door that could be

used to leave and return undetected. The building had a back door, but that door was monitored

by a security camera.

       85.      The security camera system—and an electronic fob system which tracked all

entries to the building—meant that Fulton could not have left and returned to his apartment

building without detection.




                                                 18
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 19 of 44 PageID #:19




       86.     Defendant Shepherd suppressed this vital piece of exculpatory evidence, which

would have conclusively disproved all of the false evidence supposedly implicating Fulton and

Mitchell in the Collazo murder.

       87.     This suppression of exculpatory evidence was part of a pattern of similar

misconduct committed by investigators within the Cook County State’s Attorneys Office. For

example, in another case in 2006, an investigator with the CCSAO was assigned to investigate

charges against Jermaine Walker, which hinged on video surveillance of interactions between

Walker and police. The investigator, using similar techniques of selective and misleading

photography, fabricated false evidence to purportedly show that no such camera existed, while

suppressing the true, exculpatory evidence—the existence of a camera—that corroborated

Walker’s claims. When the investigator’s misconduct came to light ten years later, all charges

against Walker were dismissed.

             Defendants’ Misconduct Causes Plaintiffs To Be Convicted at Trial

       88.     In 2006, Plaintiff was tried for the Collazo murder, with Mitchell as a co-

defendant.

       89.     Before and during Plaintiff’s trial, Defendants suppressed a great deal of evidence

that would have exculpated him from involvement in the Collazo murder. Defendants withheld

this exculpatory evidence from the State’s Attorney’s Office, from Plaintiff, and from Plaintiff’s

co-defendant Mitchell.

       90.     Additionally, the prosecution did not present any inculpatory evidence at trial

other than the evidence fabricated by Defendants.

       91.     The prosecution presented Griffin’s fabricated narrative implicating Plaintiff and

Mitchell in the Collazo murder.




                                                19
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 20 of 44 PageID #:20




         92.   The prosecution presented Plaintiff’s false confession that had been coerced by

Defendants, and the pre-polygraph confession that Defendants have invented out of thin air.

         93.   The sole theory of guilt relied on by the prosecution was that Plaintiff and

Mitchell committed the Collazo murder together. All of the fabricated evidence the prosecution

presented was in support of this joint action narrative.

         94.   A major component of Plaintiff’s defense at trial was his alibi. If this alibi was

true, then it would prove that all of the prosecution’s fabricated evidence against Plaintiff was

false.

         95.   The alibi was compelling, supported by video and other incontrovertible

documentary evidence.

         96.   To combat this alibi defense, the prosecution relied on the fabricated photographic

evidence from the back door of Plaintiff’s apartment building, which they used to falsely suggest

to the jury that he could have snuck in and out the back door to commit the Collazo murder

without being detected. This attack on Plaintiff’s alibi would not have been possible if

Defendants had not created false inculpatory evidence and suppressed the exculpatory evidence

of the true facts related to the backdoor security systems.

         97.   Based on the fabricated evidence and coerced confession and as a result of the

suppressed exculpatory evidence, Plaintiff was convicted of the Collazo murder and sentenced to

31 years in prison.

         98.   Without the Defendants’ misconduct, Plaintiff would never have been charged

with, prosecuted for, or convicted of the Collazo murder.




                                                 20
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 21 of 44 PageID #:21




                                      Plaintiff’s Exoneration

       99.      From the time Plaintiff was falsely charged with murder, he has consistently

maintained his innocence of the Collazo murder. He continued to do so after his conviction,

vigorously pursuing all available avenues of post-conviction relief.

       100.     In 2019, Cook County Judge Lawrence Flood vacated both Plaintiff’s and

Mitchell’s convictions, based on new evidence of their innocence and in recognition that

constitutional violations had tainted their trials. Prosecutors subsequently dropped all charges

against them.

                                 Policy and Practice of Impunity

       101.      At all times relevant to the prosecution of Plaintiff, the City of Chicago and the

Chicago Police Department routinely failed to investigate cases in which Chicago Police

detectives recommended charging an innocent person with a serious crime, and no Chicago

Police officer has ever been disciplined as a result of his misconduct in any of those cases.

        102.     The City of Chicago and the Chicago Police Department routinely failed

 to investigate cases in which Chicago Police detectives arrested an individual without

 probable cause.

        103.     Prior to and during the period in which Plaintiff was arrested, charged, and

 prosecuted for Christopher Collazo’s murder, the City of Chicago also operated a

 dysfunctional disciplinary system for Chicago Police officers accused of serious misconduct.

 The City almost never imposed significant discipline against police officers accused of

 violating the civil and constitutional rights of members of the public. The Chicago Police

 disciplinary apparatus included no mechanism for identifying police officers who were

 repeatedly accused of engaging in misconduct.




                                                 21
   Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 22 of 44 PageID #:22




        104.    The U.S. Department of Justice recently issued a report finding that there were

“engrained deficiencies in the systems CPD uses to provide officers with supervision and

training.” In particular, on the subject of training, the DOJ concluded that the “CPD’s

inattention to training needs, including a longstanding failure to invest in the resources,

facilities, staffing, and planning required to train a department of approximately 12,000

members, leaves officers underprepared to police effectively and lawfully. Officer errors and

misconceptions that result from lack of training are not corrected in the field, because CPD

has neither structured supervision in a way that will adequately support officers, nor invested

in programs and systems that will detect when officers are in need of help or exhibiting

behavior that must be corrected. Officers’ ability to stay safe, protect public safety, and police

within constitutional standards suffers as a result.”

        105.    On the subject of supervision, the DOJ concluded among other things that

“[i]nstead of encouraging the chain of command to instill proper policing tactics and respect

for constitutional policing in CPD officers, CPD provides little incentive, or even opportunity,

for supervisors to meaningfully guide and direct CPD officers. CPD provides even less

incentive for supervisors to hold officers accountable when they deviate from CPD policy and

the law. The City has long known that CPD’s direct supervision of officers is inadequate,

including through the fact that multiple reports in the last two decades have highlighted

deficiencies in CPD’s supervisory practices. Yet, City and CPD leadership have not made the

necessary reforms to CPD’s supervision structure and processes, and community and officer

safety suffer as a result.”

        106.    The DOJ “confirmed that CPD’s accountability systems are broadly

ineffective at deterring or detecting misconduct, and at holding officers accountable when




                                                22
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 23 of 44 PageID #:23




 they violate the law or CPD policy.” In particular, the Department of Justice found that the

 City failed to investigate nearly half of misconduct complaints; where investigations did

 occur, there were “consistent patterns of egregious investigative deficiencies”; and where

 misconduct complaints are sustained, discipline was inconsistent and unpredictable.

       107.     Similarly, the Chicago Police Accountability Task Force reported in April

2016 that “[g]oing back years, and continuing to the present day, CPD has missed

opportunities to make accountability an organizational priority.”

       108.     Between 2004 and 2016, the City paid more than $500 million to settle or pay

judgments in police misconduct cases. Yet the City failed to conduct disciplinary

investigations in more than half of the cases and recommended discipline in fewer than 4% of

those cases.

       109.     Between 2011 and 2015, nearly half of complaints filed against Chicago

Police officers were not even investigated. More than 95% of complaints against the

Chicago Police that were investigated were found to be “unsustained.” And less than 2% of

complaints against the Chicago Police resulted in any discipline.

       110.     As a matter of both policy and practice, municipal policy makers and

department supervisors condoned and facilitated a code of silence within the Chicago Police

Department. In accordance with this code, officers refused to report and otherwise lied about

misconduct committed by their colleagues, including the misconduct at issue in this case.

         111.   The failure of police supervision and discipline in the City of Chicago during

 the relevant time period is a fact admitted by Chicago police officers and City policymakers.

 In December 2016, the President of the police officers’ union for the City of Chicago

 admitted that there is a “code of silence” in the Chicago Police Department. In 2017, the U.S.




                                                23
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 24 of 44 PageID #:24




 Department of Justice found that current officers of the CPD and former high-level officials

 of the CPD acknowledged a “code of silence.” And former Chicago Mayor Rahm Emanuel

 also has acknowledged that a “code of silence” exists within the Chicago Police Department.

        112.    The code of silence in the Chicago Police Department is longstanding and has

been documented for decades. In the case of Klipfel v. Bentsen, No. 94 C 6415 (N.D. Ill.), a

federal jury found that as of 1994 the Chicago Police maintained a code of silence that

facilitated police misconduct. In Obrycka v. City of Chicago, No. 07 C 2372 (N.D. Ill.), a

different federal jury found that, as of February 2007, “the City had a widespread custom

and/or practice of failing to investigate and/or discipline its officers and/or code of silence.”

        113.    As a result of the City of Chicago’s established practice of not tracking and

identifying police officers who are repeatedly accused of the same kinds of serious

misconduct, failing to investigate cases in which the police are implicated in a wrongful charge

or conviction, failing to discipline officers accused of serious misconduct and facilitating a

code of silence within the Chicago Police Department, officers, including the Police Officer

Defendants, have come to believe that they may violate the civil rights of members of the

public and cause innocent persons to be charged with serious crimes without fear of adverse

consequences. As a result of these policies and practices of the City of Chicago, members of

the Chicago Police Department act with impunity when they violate the constitutional and

civil rights of citizens.

        114.      The same code of silence and ineffective system of police oversight were in

place when Plaintiff’s constitutional rights were violated beginning in March 2003. Defendant

City of Chicago’s policy and practice of allowing police officers to violate the constitutional




                                                  24
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 25 of 44 PageID #:25




rights of members of the public with impunity was a cause of the violations of Plaintiff’s

constitutional rights alleged herein.

       Policy and Practice of Convicting Innocent Persons in Violation of Due Process

       115.      The Chicago Police Department’s policies and widespread customs and

practices have caused scores of miscarriages of justice, including those inflicted upon Plaintiff.

Since 1986, no fewer than 70 cases have come to light in which Chicago police officers

fabricated false evidence and/or suppressed exculpatory evidence in order to cause the

convictions of innocent person for serious crimes that they did not commit.

         116.    These cases include many in which Chicago Police Department officers used

 the same tactics that the Police Officer Defendants employed against Plaintiff in this case,

 including: (1) fabricating witness statements; (2) concealing exculpatory evidence; (3)

 manipulating witnesses in order to influence their testimony; and (4) using other tactics to

 secure the arrest, prosecution, and conviction of a person without probable cause and without

 regard to the person’s actual guilt or innocence.

         117.    At all relevant times, members of the Chicago Police Department, including the

 Police Officer Defendants in this action, routinely manufactured evidence against innocent

 persons by threatening, pressuring, striking, manipulating, otherwise coercing, and offering

 inducements to suspects and witnesses to obtain false statements implicating innocent persons,

 knowing full well that those statements were false. As a matter of widespread practice and for

 the purpose of wrongfully convicting innocent persons, members of the Chicago Police

 Department, including the Police Officer Defendants in this action, contrived false witness

 narratives that were fed to vulnerable witnesses who then adopted those narratives as their

 own. Chicago Police Department officers also systematically suppressed exculpatory and/or




                                                 25
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 26 of 44 PageID #:26




 impeaching material by concealing evidence that a witness was coerced or induced to make

 false statements.

        118.     The municipal policy and practice described in the paragraphs above was

recently described in a Federal Bureau of Investigation FD-302 Report of an interview with

Assistant State’s Attorney Terence Johnson. The Report documents, inter alia, that Chicago

police detectives would feed information to witnesses and coach them through court-reported

and handwritten statements, coerce witnesses into sticking to a detective’s theory of the case,

physically abuse witnesses, and work together to develop and rehearse false narratives so there

were no inconsistencies in the witnesses’ stories.

        119.     Consistent with the municipal policy and practice described in the

preceding paragraph, employees of the City of Chicago, including the named Police

Officer Defendants, fabricated reports and other evidence that was used to wrongfully

prosecute Plaintiff.

        120.     At all times relevant hereto, members of the Chicago Police Department,

including the Police Officer Defendants in this action, systematically suppressed exculpatory

and/or impeaching material by intentionally secreting discoverable reports, memos and other

information in files that were maintained solely at the police department and were not

disclosed to the participants in the criminal justice system, including prosecutors and defense

counsel. As a matter of widespread custom and practice, these clandestine files were withheld

from the State’s Attorney’s Office and from criminal defendants, and they were routinely

destroyed or hidden at the close of the investigation, rather than being maintained as part of the

official file.




                                                26
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 27 of 44 PageID #:27




       121.     Consistent with the municipal policy and practice described in the

preceding paragraph, employees of the City of Chicago, including the named Police

Officer Defendants, intentionally concealed exculpatory evidence from Plaintiff.

       122.     Moreover, the municipal policy and practice described above caused the

suppression of exculpatory evidence in this case, regardless of the subjective state of

mind of the named Police Officer Defendants.

       123.     The existence of this policy and practice of suppressing exculpatory and/or

impeaching material in clandestine files was established and corroborated in the cases of, inter

alia, Rivera v. Guevara, No. 12 C 4428 (N.D. Ill.), Fields v. City of Chicago, No. 10 C 1168

(N.D. Ill.), and Jones v. City of Chicago, No. 87 C 2536 (N.D. Ill.).

       124.     The policy and practice of suppressing exculpatory or impeaching material

evidence was alive and well at the time of the investigation into Christopher Collazo’s murder,

for which Plaintiff was wrongfully arrested and prosecuted.

       125.     The City of Chicago and the Chicago Police Department also failed in the

years prior to Plaintiff’s wrongful arrest and prosecution to provide adequate training to

Chicago Police Detectives and other officers in any of the following areas, among others:

          a.     The constitutional requirement to disclose exculpatory evidence, including

                 how to identify such evidence and what steps to take when exculpatory

                 evidence has been identified in order to ensure that the evidence is made part

                 of the criminal proceeding;

          b.     The need to refrain from physical and psychological abuse, and

                 manipulative and coercive conduct, in relation to suspects and witnesses;




                                                27
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 28 of 44 PageID #:28




          c.      The risk of false confession and how to recognize when a false confession

                  that has been elicited;

          d.      The risks of wrongful conviction and the steps police officers should take

                  to minimize risks;

          e.      The risks of engaging in tunnel vision during investigation; and

          f.      The need for full disclosure, candor, and openness on the part of all

                  officers who participate in the police disciplinary process, both as

                  witnesses and as accused officers, and the need to report misconduct

                  committed by fellow officers.

       126.    The need for police officers to be trained in these areas was and remains obvious.

The City’s failure to train Chicago police officers as alleged in the preceding paragraph caused

Plaintiff’s wrongful conviction and injuries.

       127.    The City’s failure to train, supervise, and discipline its officers condones, ratifies,

and sanctions the kind of misconduct that Defendants committed against Plaintiffs.

Constitutional violations such as those that occurred in this case are encouraged and facilitated as

a result of the City’s practices and de facto polices described above.

       128.    The City of Chicago and final policymaking officials within the Chicago Police

Department failed to remedy the patterns of abuse described in the preceding paragraphs, despite

actual knowledge of the pattern of misconduct. They thereby perpetuated the unlawful practices

and ensured that no action would be taken (independent of the judicial process) to remedy

Plaintiffs’ ongoing injuries.




                                                  28
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 29 of 44 PageID #:29




       129.    The policies and practices described in the foregoing paragraphs were also

approved by the City of Chicago’s policymakers, who were deliberately indifferent to the

violations of constitutional rights described herein.

                                  Plaintiff’s Devastating Injuries

       130.    During his more than 16 years of wrongful imprisonment, Plaintiff was deprived

of the ability to interact freely with his loved ones; to be present for holidays, births, deaths, and

other life events; to pursue his passions and interests; to engage in meaningful labor and develop

a career; and to live freely, as an autonomous being.

       131.    Instead, Plaintiff was detained in harsh, dangerous, and isolating conditions in

maximum security prisons. He was branded a murderer.

       132.    Because of his wrongful imprisonment, Plaintiff was separated from his infant son

and was unable to parent him and to participate in his growth and development. Plaintiff was

also separated from the mother of his son, to whom he was engaged, and was thus deprived of

companionship and the unique experiences of building a loving family together. Additionally,

Plaintiff was deprived of the ability to spend any last precious moments with his grandfather,

who raised Plaintiff as a father and who died while Plaintiff was incarcerated. Plaintiff was not

allowed to attend his grandfather’s funeral.

       133.    As a result of his wrongful conviction and incarceration, Plaintiff must now

attempt to rebuild his life outside of prison, all without the benefit of the life experiences that

ordinarily equip adults for such a task.

       134.    In addition to causing the severe trauma of Plaintiff’s wrongful imprisonment and

loss of liberty, Defendants’ misconduct caused and continues to cause Plaintiff extreme physical

and psychological pain and suffering, humiliation, fear, anxiety, deep depression, despair, and

other physical and psychological effects.


                                                  29
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 30 of 44 PageID #:30




                                         COUNT I
          42 U.S.C. § 1983 – False Confession (Fifth and Fourteenth Amendments)

       135.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       136.    In the manner described more fully above, the Police Officer Defendants and

Defendants Judge and Rubinstein—acting as investigators and without probable cause to suspect

Plaintiff of any crime, and acting individually, jointly, and/or in conspiracy with one another, as

well as under color of law and within the scope of their employment—forced Plaintiff to make

false statements involuntarily and against his will, which incriminated him and which were used

against him in criminal proceedings, in violation of his rights secured by the Fifth and Fourteenth

Amendments.

       137.    In addition, the Police Officer Defendants and Defendants Judge and

Rubinstein—acting as investigators and without probable cause to suspect Plaintiff of any crime,

and acting individually, jointly, and in conspiracy with one another, as well as under color of law

and within the scope of their employment—used physical violence and extreme psychological

coercion in order to force Plaintiff to incriminate himself falsely and against his will in a crime

he had not committed, in violation of his right to due process secured by the Fourteenth

Amendment. This misconduct was so severe as to shock the conscience, it was designed to injure

Plaintiff, and it was not supported by any conceivable governmental interest.

       138.    In addition, the Police Officer Defendants and Defendants Judge and

Rubinstein—acting as investigators and without probable cause to suspect Plaintiff of any crime,

and acting individually, jointly, and in conspiracy with one another, and others unknown, as well

as under color of law and within the scope of their employment—fabricated a false confession,

which was attributed to Plaintiff and used against Plaintiff in his criminal proceedings, in

violation of his right to a fair trial protected by the Fourteenth Amendment.



                                                 30
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 31 of 44 PageID #:31




        139.    Specifically, and as described more fully above, the Police Officer Defendants

and Defendants Judge and Rubinstein conducted, participated in, encouraged, advised, and

ordered an unconstitutional, multi-day interrogation of Plaintiff, using physical violence and

psychological coercion, which overbore Plaintiff’s will and caused Plaintiff to make involuntary

statements implicating himself in the murder of Christopher Collazo.

        140.    Those false incriminating statements were wholly fabricated by the Defendants

and attributed to Plaintiff.

        141.    The false statements coerced by Defendants were used against Plaintiff to his

detriment throughout his criminal case. These statements were the reason that Plaintiff was

prosecuted and convicted of the Collazo murder.

        142.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear innocence.

        143.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

        144.    The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the manner

more fully described below in Count VIII.

                                        COUNT II
   42 U.S.C. § 1983 – Fabrication of False Witness Statements (Fourteenth Amendment)

        145.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        146.    In the manner described more fully above, the Police Officer Defendants and the

Prosecutor Defendants—acting as investigators and without probable cause to suspect Plaintiff

of any crime, and acting individually, jointly, and in conspiracy with one another, and others



                                                 31
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 32 of 44 PageID #:32




unknown, as well as under color of law and within the scope of their employment—deprived

Plaintiff of his constitutional right to a fair trial and due process by fabricating witness

statements implicating Plaintiff in crimes he did not commit, which Defendants knew to be false,

and by suppressing their own misconduct and the circumstances in which these witness

statements were obtained.

       147.    Specifically, as described in detail above, Defendants used physical violence and

psychological abuse to obtain false witness statements from Griffin, Mitchell, Shaw, and other

witnesses implicating Plaintiff in the Collazo murder.

       148.    The misconduct described in this Count was objectively unreasonable, and was

undertaken and effected intentionally, and in total disregard of the truth and Plaintiff’s clear

innocence.

       149.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

       150.    The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the manner

more fully described below in Count VIII.

                                       COUNT III
 42 U.S.C. § 1983 –Deprivation of Liberty without Probable Cause (Fourth and Fourteenth
                                      Amendments)

       151.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       152.    In the manner described above, the Police Officer Defendants and Defendant

Shepherd, individually, jointly, and in conspiracy with one another, and others unknown, as well

as under color of law and within the scope of their employment, used false evidence that they

had manufactured in order to accuse Plaintiff of criminal activity and cause the initiation,


                                                  32
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 33 of 44 PageID #:33




continuation, and perpetuation of judicial proceedings against Plaintiff without any probable

cause for doing so and in spite of the fact that they knew Plaintiff was innocent.

        153.    In so doing, these Defendants caused Plaintiff to be deprived of his liberty without

probable cause and subjected improperly to judicial proceedings for which there was no probable

cause, in violation of his rights secured by the Fourth and Fourteenth Amendments.

        154.    These Defendants instituted and continued these judicial proceedings against

Plaintiff maliciously, resulting in injury.

        155.    The judicial proceedings against Plaintiff were terminated in his favor when the

Cook County State’s Attorney dismissed all charges against him.

        156.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and with malice, and in total disregard of the truth and Plaintiff’s clear

innocence.

        157.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

        158.    The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the manner

more fully described below in Count VIII.

                                      COUNT IV
 42 U.S.C. § 1983 – Due Process, Wrongful Conviction & Illegal Confinement (Fourteenth
                                     Amendment)

        159.     Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        160.     As described in detail above, the Police Officer Defendants and Defendant

Shepherd—while acting individually, jointly, and/or in conspiracy with one another, and others

unknown, as well as under color of law and within the scope of their employment—deprived


                                                 33
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 34 of 44 PageID #:34




Plaintiff of his constitutional right to a fair trial, his right not to be wrongfully convicted, and

his right to be free of involuntary confinement.

        161.     In the manner described more fully above, the Police Officer Defendants and

Defendant Shepherd deliberately withheld exculpatory evidence from Plaintiff and from state

prosecutors (including the Prosecutor Defendants), among others, thereby misleading and

misdirecting the criminal prosecution of Plaintiff.

        162.     The Police Officer Defendants and Defendant Shepherd also fabricated and

manufactured evidence and solicited false evidence—including fabricated witness statements,

and witness testimony that they knew to be false and perjured—fabricated police reports falsely

implicating Plaintiff in the crime, obtained Plaintiff’s conviction using that false evidence, and

failed to correct fabricated evidence that they knew to be false when it was used against

Plaintiff during his criminal case.

        163.     The Police Officer Defendants also destroyed physical evidence that, if

subjected to forensic testing, would have demonstrated Plaintiff’s innocence. Defendants

destroyed this physical evidence knowing that it had exculpatory value. In the alternative,

Defendants destroyed this potentially exculpatory evidence in bad faith.

        164.     In addition, based upon information and belief, the Police Officer Defendants

concealed, fabricated, and destroyed additional evidence that is not yet known to Plaintiff.

        165.     The Police Officer Defendants’ and Defendant Shepherd’s misconduct

directly resulted in the unjust and wrongful criminal prosecution and conviction of Plaintiff

and the deprivation of Plaintiff’s liberty, thereby denying his constitutional right to a fair trial

guaranteed by the Fourteenth Amendment. Absent this misconduct, the prosecution of Plaintiff

could not have and would not have been pursued.




                                                   34
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 35 of 44 PageID #:35




        166.     The misconduct described in this Count was objectively unreasonable, was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear innocence.

        167.     As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical and emotional

pain and suffering, and other grievous and continuing injuries and damages as set forth above.

        168.     The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the

manner more fully described below in Count VIII.

                                           COUNT V
               42 U.S.C. § 1983 – Involuntary Servitude (Thirteenth Amendment)

        169.     Plaintiff incorporates each paragraph of this Complaint as if fully restated

here.

        170.     In the manner described above, Police Officer Defendants’ and Defendant

Shepherd’s misconduct deprived Plaintiff of due process and denied him a fair trial. Plaintiff

thus was not duly convicted of the crimes with which he was charged.

        171.     Because Plaintiff was not duly convicted, his labor while he was incarcerated

constituted involuntary servitude in violation of the Thirteenth Amendment.

        172.     The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the

manner more fully described below in Count VIII.

                                           COUNT VI
                             42 U.S.C. § 1983 – Failure to Intervene

        173.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        174.    In the manner described above, during the constitutional violations described

herein, one or more of the Police Officer Defendants, the Prosecutor Defendants and Defendant


                                                 35
     Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 36 of 44 PageID #:36




Shepherd stood by without intervening to prevent the violation of Plaintiff’s constitutional rights,

even though they had the duty and the opportunity to do so.

        175.    As a result of the Defendants’ failure to intervene to prevent the violation of

Plaintiff’s constitutional rights, Plaintiff suffered pain and injury, as well as emotional distress.

These Defendants had ample, reasonable opportunities as well as the duty to prevent this harm

but failed to do so.

        176.    The misconduct described in this Count was objectively unreasonable, was

undertaken and committed intentionally.

        177.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

        178.    The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the manner

more fully described below in Count VIII.

                                        COUNT VII
                42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights

        179.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        180.    As described more fully in the preceding paragraphs, the Police Officer Defendants

and Defendant Shepherd, acting in concert with other co-conspirators, known and unknown,

reached an agreement among themselves to frame Plaintiff for a crime he did not commit and

conspired by concerted action to accomplish an unlawful purpose by unlawful means. In addition,

these co-conspirators agreed among themselves to protect one another from liability for depriving

Plaintiff of these rights.




                                                  36
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 37 of 44 PageID #:37




       181.    In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

       182.    The misconduct described in this Count was objectively unreasonable, was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear innocence.

       183.    As a result of the Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

       184.    The misconduct described in this Count by the Police Officer Defendants was

undertaken pursuant to the police and practice of the Chicago Police Department, in the manner

more fully described below in Count VIII.

                                        COUNT VIII
      42 U.S.C. § 1983 – Policy, Practice & Custom Claim Against the City of Chicago

       185.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       186.    As described in detail above, the City of Chicago is liable for the violation of

Plaintiff’s constitutional rights because Plaintiff’s injuries were caused by the policies, practices,

and customs of the City of Chicago, as well as by the actions of policy-making officials for the

City of Chicago.

       187.    At all times relevant to the events described in this Complaint and for a period of

time prior and subsequent thereto, the City of Chicago failed to promulgate proper or adequate

rules, regulations, policies, and procedures for: the conduct of interrogations and questioning of

criminal suspects; the collection, documentation, preservation, testing, and disclosure of

evidence; the writing of police reports and taking of investigative notes; obtaining statements and

testimony from witnesses; and maintenance of investigative files and disclosure of those files in

criminal proceedings. In addition, or alternatively, the City of Chicago failed to promulgate



                                                  37
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 38 of 44 PageID #:38




proper and adequate rules, regulations, policies, and procedures for the training and supervision

of officers and agents of the Chicago Police Department and the City of Chicago, with respect to

these subjects.

       188.       These failures to promulgate proper or adequate rules, regulations, policies, and

procedures were committed by officers and agents of the Chicago Police Department and the

City of Chicago, including the Defendants.

       189.       In addition, at all times relevant to the events described in this Complaint and for

a period of time prior thereto, the City of Chicago had notice of a widespread practice and

custom by officers and agents of the Chicago Police Department and the City of Chicago under

which individuals suspected of criminal activity, such as Plaintiff, were routinely deprived of

their right to due process. For instance, it was common that suspects were prosecuted based on

fabricated evidence.

       190.       Specifically, at all times relevant to the events described in this Complaint and for

a period of time prior thereto, the City of Chicago had notice of widespread practices by officers

and agents of the Chicago Police Department and the City of Chicago, which included one or

more of the following: (1) officers did not record investigative information in police reports, did

not maintain proper investigative files, or did not disclose investigative materials to prosecutors

and criminal defendants; (2) officers falsified statements and testimony of witnesses; (3) officers

fabricated false evidence implicating criminal defendants in criminal conduct; (4) officers failed

to maintain or preserve evidence or destroyed evidence; (5) officers coerced involuntary

confessions, and (6) officers pursued wrongful convictions through profoundly flawed

investigations.




                                                   38
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 39 of 44 PageID #:39




       191.    These widespread practices, individually and together, were allowed to flourish

because the leaders, supervisors, and policymakers of the City of Chicago directly encouraged

and were thereby the moving force behind the very type of misconduct at issue by failing to

adequately train, supervise, and control their officers, agents, and employees on proper

interrogation techniques and by failing to adequately punish and discipline prior instances of

similar misconduct, thus directly encouraging future abuses such as those affecting Plaintiffs.

       192.    The above widespread practices and customs, so well settled as to constitute de

facto policies of the City of Chicago, were able to exist and thrive, individually and together,

because policymakers with authority over the same exhibited deliberate indifference to the

problem, thereby effectively ratifying it.

       193.    As a result of the policies and practices of the City of Chicago, numerous

individuals have been wrongfully convicted of crimes that they did not commit.

       194.    In addition, the misconduct described in this Count was undertaken pursuant to

the policies and practices of the City of Chicago in that the constitutional violations committed

against Plaintiff were committed with the knowledge or approval of persons with final

policymaking authority for the City of Chicago or were actually committed by persons with such

final policymaking authority.

       195.    Plaintiff’s injuries were directly and proximately caused by officers, agents, and

employees of the City of Chicago, including but not limited to the individually named

Defendants, who acted pursuant to one or more of the policies, practices, and customs set forth

above in engaging in the misconduct described in this Count.

                                         COUNT IX
                           State Law Claim – Malicious Prosecution

       196.     Plaintiff incorporates each paragraph of this Complaint as if fully restated here.



                                                 39
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 40 of 44 PageID #:40




       197.     In the manner described above, the Police Officer Defendants and Defendant

Shepherd, individually, jointly, and/or in conspiracy with one another, and others unknown,

as well as within the scope of their employment, accused Plaintiff of criminal activity and

exerted influence to initiate and to continue and perpetuate judicial proceedings against

Plaintiff without any probable cause for doing so and in spite of the fact that they knew

Plaintiff was innocent.

       198.     In so doing, the Defendants caused Plaintiff to be subjected improperly to

judicial proceedings for which there was no probable cause. These judicial proceedings were

instituted and continued maliciously, resulting in injury.

       199.     The judicial proceedings against Plaintiff were terminated in his favor when

the Cook County State’s Attorney dismissed all charges against him.

       200.     The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice, and in total disregard of the truth and Plaintiff’s

clear innocence.

       201.     As a result of the Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical and

emotional pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

                                         COUNT X
                State Law Claim – Intentional Infliction of Emotional Distress

       202.     Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       203.     The actions, omissions, and conduct of the Police Officer Defendants, the

Prosecutor Defendants, and Defendant Shepherd as set forth above were extreme and

outrageous. These actions were rooted in an abuse of power and authority and were undertaken



                                                 40
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 41 of 44 PageID #:41




with the intent to cause, or were in reckless disregard of the probability that their conduct

would cause, severe emotional distress to Plaintiffs, as is more fully alleged above.

       204.     As a direct and proximate result of the Defendants’ actions, Plaintiff suffered

and continues to suffer emotional distress and other grievous and continuing injuries and

damages as set forth above.

                                         COUNT XI
                              State Law Claim – Civil Conspiracy

       205.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       206.    As described more fully in the preceding paragraphs, the Police Officer

Defendants and Defendant Shepherd, acting in concert with other co-conspirators, known and

unknown, reached an agreement among themselves to frame Plaintiff for a crime he did not

commit and conspired by concerted action to accomplish an unlawful purpose and/or to

achieve a lawful purpose by unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability for depriving Plaintiff of these rights.

       207.    In furtherance of their conspiracy, each of these co-conspirators committed

overt acts and were otherwise willful participants in joint activity.

       208.    The violations of Illinois law described in this complaint, including

Defendants’ malicious prosecution of Plaintiff and their intentional infliction of emotional

distress, were accomplished by Defendants’ conspiracy.

       209.    The misconduct described in this Count was objectively unreasonable,

was undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear

innocence.

       210.    As a result of the Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical and



                                                 41
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 42 of 44 PageID #:42




emotional pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

                                          COUNT XII
                              State Law Claim – Respondeat Superior

          211.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

          212.   While committing the misconduct alleged in the preceding paragraphs, the

Police Officer Defendants were employees, members, and agents of the City of Chicago,

acting at all relevant times within the scope of their employment.

          213.   Defendant City of Chicago is liable as principal for all torts committed by its

agents.

                                          COUNT XIII
                                State Law Claim – Indemnification

          214.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

          215.    Illinois law provides that public entities are directed to pay any tort judgment

for compensatory damages for which employees are liable within the scope of their

employment activities.

          216.    The Police Officer Defendants are or were employees and agents of the City

of Chicago, acting at all relevant times within the scope of their employment in committing

the misconduct described herein.

          217.    Defendant City of Chicago is responsible to pay any judgment entered against

the Police Officer Defendants. Plaintiff therefore demands judgment against Defendant City of

Chicago, in the amounts awarded to Plaintiff against the Police Officer Defendants as

compensatory damages, attorneys’ fees, costs and interest.

          218.    Defendant Cook County is responsible to pay any judgment against the

Prosecutor Defendants and Defendant Shepherd. Plaintiff therefore demands judgment against


                                                  42
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 43 of 44 PageID #:43




Defendant Cook County, in the amounts awarded to Plaintiff against the Prosecutor Defendants

and Defendant Shepherd as compensatory damages, attorneys’ fees, costs and interest.



WHEREFORE, Plaintiff JOHN FULTON respectfully requests that this Court enter a judgment

in his favor and against Defendants ROBERT BARTIK, JOHN ZALATORIS, JAMES BREEN,

LEONARD ROLSTON, EDWARD WINSTEAD, JOSEPH STRUCK, ROBERT GIRARDI,

RICHARD CERVENKA, MICHAEL KENNEDY, MICHAEL SCHMITZ, BRIAN SKORA,

INV. S. FRANCO (#40141), DETECTIVE AGUIRRE, UNKNOWN CHICAGO POLICE

OFFICERS, MCRAY JUDGE, JACOB RUBINSTEIN, ANDREW VARGA, EUGENE

SHEPHERD, COOK COUNTY, and the CITY OF CHICAGO, awarding compensatory

damages, attorneys’ fees and costs against each Defendant, and, because they acted willfully,

wantonly, and/or maliciously, punitive damages against each of the individual Defendants, and

any other relief this Court deems just and appropriate.




                                                43
    Case: 1:20-cv-03118 Document #: 1 Filed: 05/27/20 Page 44 of 44 PageID #:44




                                         JURY DEMAND

       Plaintiff JOHN FULTON hereby demands a trial by jury pursuant to Federal Rule of

Civil Procedure 38(b) on all issues so triable.

                                                         Respectfully submitted,

                                                  BY:   /s/ Julia Rickert
                                                        One of Plaintiff’s Attorneys


Arthur Loevy                                            Andrea D. Lyon
Jon Loevy                                               LYON LAW
Russell Ainsworth                                       53 W. Jackson Blvd., Ste. 1650
Julia Rickert                                           Chicago, IL 60604
Sam Heppell                                             T: 312-877-5543
LOEVY & LOEVY                                           F: 312-663-3707
311 N. Aberdeen Street                                  andrea@andrealyon.com
Chicago, IL 60607
T: 312-243-5900
F: 312-243-5902
julia@loevy.com




                                                  44
